                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 18-6221-JLS (KK)                                     Date: March 20, 2019
 Title: Michael Eugene Scott v. Carson Sheriff Dept., et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                               Not Reported
                Deputy Clerk                                            Court Reporter


      Attorney(s) Present for Plaintiff:                      Attorney(s) Present for Defendant:
               None Present                                             None Present

Proceedings:      Order Denying Motion for Discovery [Dkt. 37] and Motion for Subpoena
                  [Dkt. 38]


        On September 25, 2018, Plaintiff Michael Eugene Scott (“Scott”) constructively filed a
Second Amended Complaint (“SAC”) against Defendants Sheriff Deputy Magee and an unnamed
John Doe doctor in their individual capacity. ECF Docket No. (“Dkt.”) 17. On January 9, 2019,
Scott constructively filed a Motion naming the Doe defendant in the SAC as Dr. Aldric M. Jones.
Dkt. 30. On January 25 and 29, 2019, defendants Magee and Jones were served with a summons,
respectively. Dkts. 33, 34, 39, 42. On March 5, 2019, defendant Jones filed a Motion to Dismiss.
Dkt. 46.

        On February 4, 2019, Scott constructively filed a Motion for Discovery to discover the name
of the “Sheriff Deputy who broke [his] hand”. Dkt. 37. However, defendant Magee, the deputy
who Scott alleged broke his hand in his SAC, see dkt. 17, has been served with a summons. See
dkts. 33, 34. As such, Scott’s Motion for Discovery, dkt. 37, is DENIED as moot.

         On February 5, 2019, Scott constructively filed a Motion for Subpoena seeking from the
Carson Sheriff’s Department his “arresting record”, “medical records from UCLA medical”, “the
name of the arresting officer”, and his “inmate grievance form of [the] Sheriff breaking [his] hand”.
Dkt. 38. However, under Federal Rule of Civil Procedure 26(d), “[a] party may not seek discovery
from any source before parties have conferred as required by Rule 26(f), except in a proceeding
exempted from initial disclosure under Rule 26(a)(1)(B), or when authorized by these rules, by
stipulation, or by court order.” Fed. R. Civ. P. 26(d). A plaintiff may seek pre-answer discovery
only by court order and only by demonstrating “good cause”, i.e. whether the benefits of the
discovery request outweigh the prejudice to the responding party. See Alkasabi v. Washington

 Page 1 of 2                        CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
Mutual Bank, FA, No. 12cv2569-WQH (MDD), 2012 WL 12874515, at *1 (S.D. Cal. Dec. 12, 2012)
(denying pre-answer discovery request where defendants had filed a motion to dismiss and plaintiff
had not shown good cause to warrant discovery). At this juncture in the case, the Court does not
find, nor has Scott demonstrated, good cause for pre-answer discovery. Accordingly, Scott’s Motion
for Subpoena, dkt. 38, is DENIED without prejudice.

        IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk __
